Citation Nr: 1134245	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-22 898	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from March 1999 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2010, the Board found that a reduction of the disability rating for the Veteran's service-connected PTSD was not warranted and restored a 50 percent rating from May 1, 2008.  At that time, the Board also remanded the claim for an increased rating for PTSD to the agency of original jurisdiction for additional development.  The Board, in part, determined that the Veteran should be scheduled for a VA examination to assess the current degree of disability of his service-connected PTSD.

In April 2010, the Veteran was notified by the Appeals Management Center (AMC) that he would be contacted by a VA Medical Center (VAMC) to schedule an examination in connection with his claim.  The April 2010 letter was sent to what appears to be the Veteran's current mailing address.  An examination was scheduled for some time in April 2010 or May 2010.  (There is no letter present in the claims file from the VAMC in Salt Lake City, Utah, notifying the Veteran of an upcoming examination.)  A record from the Salt Lake City VAMC that was printed from electronic records on May 18, 2010 indicates that the Veteran failed to report to an examination.  Although a notice letter of the examination is not in the claims file, a "Compensation and Pension Exam Inquiry" shows that a request for the examination was made on April 5, 2010.  Significantly, the Veteran's address listed on the inquiry is a street address different from what the RO has used to communicate with the Veteran since about September 2009.  Notably, the street name is the same, but the street number is different.  Thus, it is not clear that the April 5, 2010 inquiry had the Veteran's correct mailing address.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

In view of the information that the Veteran may not have been notified of the scheduled VA examination, the Board finds that the claim must be remanded in order to attempt to locate the Veteran and schedule another VA psychiatric examination to comply with the Board's January 2010 remand.  See Stegall, 11 Vet. App. at 271.  The Board notes that VA's Adjudication Procedures Manual contains procedures for addressing address problems.  See, e.g., M21-1MR, Part III, Subpart iii, ch. 1, sec. B(11) (2011) ("Issues Regarding a Claimant's Address").

Accordingly, this case is REMANDED for the following actions:

1.  Take the necessary steps to obtain the Veteran's correct mailing address.

2.  Schedule the Veteran for a VA psychiatric examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The examiner should review the claims file.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to PTSD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.  A multi-axial assessment should be provided, and a thorough discussion of Axis V, with an explanation of the numeric code assigned, should be included.  The report of examination must include the complete rationale for all opinions expressed.  (If the Veteran does not report to the examination, include in the claims file a copy of the examination notification letters.)

3.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

